Citation Nr: 1732177	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-27 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 15, 2015, and in excess of 30 percent thereafter, for eczema, to include tinea cruris (also claimed as dermatophytosis).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1998 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The RO granted an increased rating of 30 percent for eczema in a May 2016 rating decision, effective September 15, 2015.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel Board hearing; a transcript of the proceeding is of record.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran indicated during his most recent VA examinations that he is currently employed, and there is no evidence that employment is not substantially gainful.  As such, TDIU has not been raised.

In a November 2016 decision, the Board stayed the claim pending an appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), which held that use of a topical steroid constituted "systemic therapy."  On July 14, 2017, the Federal Circuit issued an opinion that reversed the decision of the Court of Appeals for Veterans Claims ("Court").  Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017) (emphasizing the distinction between systemic and topical therapy in interpreting Diagnostic Code 7806).  Therefore, the stay has been lifted and adjudication may proceed.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

FINDINGS OF FACT

1.  For the period prior to October 5, 2010, the Veteran's eczema involved 13 percent of the body; it did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a duration of six weeks or more during any twelve month period.

2.  For the period starting October 5, 2010, the Veteran's eczema involved 30 to 40 percent of the body, and only two instances of documented Kenalog steroid injections, which is not frequent enough to be considered constant or near-constant systemic therapy.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for eczema are not met for the period prior to October 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for a rating of 30 percent, but no higher, for eczema are met for the period beginning October 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board notes that the Veteran's disagreement is with the initial rating assigned following the grant of service connection for eczema.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of service treatment records, post-service private and VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

In summary, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating for Eczema

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's skin disability is rated under Diagnostic Code 7806 for dermatitis or eczema.  This regulation provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period, a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

As discussed above, the Court previously held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  Johnson , 27 Vet. App. at 497.  The Federal Circuit, however, reversed the decision by the Court.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the Secretary that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Id.

Factual Summary

In his November 2007 claim, the Veteran described issues with his skin affecting his face, neck, chest, back, arms, groin, legs, and feet.  

Upon VA examination in January 2008, the examiner noted the Veteran's subjective complaint of skin issues on his arms, forehead, scalp, back, chest, legs, ears, and neck.  Objectively, the examiner noted lesions on the upper arms, anterior and posterior thorax, and upper thighs.  The examination report indicated that 13 percent of the Veteran's entire body area was affected; 0 percent of his exposed areas were affected.  Daily treatment with Triamcinolone cream, a topical corticosteroid, was noted; the Veteran reported that the most recent application was two days prior.

In April 2009, the Veteran submitted a statement describing his condition and requesting a 60 percent evaluation for his eczema.  He stated that he was treated by a private physician in November 2008 who prescribed a multitude of medications to deal with the eczema.  The Veteran reported that he applied a corticoid to his affected areas, including his back, chest, upper thighs, upper arms, ears, thorax, eyelids, and knees.  He further stated that he was prescribed a corticosteroid for intense eczema on his scalp, as well as an oral medication.  The Veteran estimated that eczema covered 40 percent of his body.

VA treatment records from various dates in 2009 reflect instructions for daily application of Triamcinolone cream to the affected areas, including the back, neck, chest, shoulders, and eyes.  Oral and nasal medications for allergies and congestion were also prescribed.

In October 2010, the Veteran underwent further VA examination.  He reported daily use of Triamcinolone cream on his face, eyelids, and upper back.  The Veteran indicated that his skin condition seemed to flare up every day, affecting his arms, back, chest, and occasionally the legs.  Upon physical examination, the examiner noted scattered pustular follicles on the anterior aspect of the chest wall measuring approximately 2-3 millimeters in diameter.  There was also a diffuse region of hyperpigmented macules scattered across the back; approximately 80 percent of the back was affected.  There were also some scattered pustular lesions on the back.  The examiner stated that the Veteran's skin condition affected approximately 30 percent of his total body area and 10 percent of the sun-exposed area. 

In November 2011 and April 2014, the Veteran submitted additional statements in support of his claim.  He also testified before a Decision Review Officer in April 2014.  He repeated his assertion that 40 percent of his body was affected by his eczema, requiring constant or near-constant treatment.  

In May 2014, the Veteran underwent further VA examination.  He reported use of prescribed steroid ointment almost daily to control symptoms of rash and itching. 
He also reported use of Zyrtec to treat itching.  The examiner noted constant/near-constant use of topical corticosteroids (Triamcinolone) for eczema and atopic dermatitis.  Following physical examination, he noted that the total body area affected was 5 percent to less than 20 percent.

Private treatment records from March 2015 reflect that the Veteran received an injection of Kenalog for his allergies.  A September 2015 treatment record from the physician reflected a second Kenalog injection.  In September 2015, the physician completed a "Certificate to Return to Work or School" and remarked that the Veteran had eczema encompassing 40 percent of his body, treated through systemic steroid injections.  

Analysis

The Board notes preliminarily that the RO initially rated the Veteran's eczema as 10 percent disabling under Diagnostic Code 7806 effective June 1, 2007, and then increased the rating to 30 percent effective September 15, 2015.  

After thorough review of the evidence of record, the Board finds that a 10 percent rating is warranted through October 4, 2010; a 30 percent rating is warranted beginning October 5, 2010.

A 10 percent rating is warranted from June 1, 2007 to October 4, 2010

The Board finds that the evidence of record preponderates against a rating in excess of 10 percent prior to October 5, 2010.  In order to warrant an increased rating under Diagnostic Code 7806, the evidence would need to show that the Veteran's skin condition affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.

Significantly, the January 2008 VA examination showed that the Veteran's skin disability, at most, affected approximately 0 percent of his exposed skin and 13 percent of his total skin, which is less than the more than 20 percent involvement of his entire body or more than 20 percent of exposed areas contemplated by a 30 percent evaluation.  

The Board acknowledges the Veteran's belief that his skin condition is more severe than reflected by the 10 percent evaluation.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  Although the Veteran is competent to provide evidence regarding his symptomatology, as a lay person without demonstration of requisite training, he is not competent to assess whether the symptomatology due to a skin condition meets a specific disability rating under the applicable diagnostic code criteria.  Competent evidence concerning the nature and extent of the skin condition was provided by the VA examiner who interviewed and evaluated the Veteran and provided the clinical findings to rate his disability with respect to the rating criteria.  Therefore, the objective medical evidence is deemed more persuasive than the Veteran's statements regarding his increased symptomatology.

The Board has considered the Veteran's contentions that his daily application of a prescribed topical corticosteroid cream warrants a higher rating.  Reviewing the evidence in light of the recent Federal Circuit decision supports a finding that the Veteran's use of this medication was not so extensive to more nearly approximate systemic therapy.  In this regard, "systemic" is defined as "pertaining to or affecting the body as a whole."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1865 (32d ed. 2012).  It is undisputed that the Veteran's use of a topical corticosteroid was constant or near-constant.   However, this does not qualify as systemic therapy, as it was applied only to the affected areas of the body.  As the objective evidence of record reflects that this was less than 20 percent of the Veteran's body during this period, a finding of systemic therapy for topical application of triamcinolone is not warranted.  See Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017)

Treatment records also reflect prescription of oral and nasal medications for allergies during the relevant period.  The Veteran was diagnosed with allergic rhinitis during the January 2008 VA examination. However, to the extent that these medications were used to treat the symptoms associated with the Veteran's skin condition, the Board has considered whether they support a higher rating.  Related criteria in the rating schedule explicitly distinguish between "inhalational" therapy and "systemic" (oral or parenteral) therapy.  See, e.g. 38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).  The use of inhaled corticosteroids, therefore, does not constitute the use of systemic corticosteroids for VA purposes.  Furthermore, the oral medications prescribed were antihistamines and not categorized as corticosteroids or immunosuppressive drugs.  Moreover, the January 2008 VA examination report reflected that the Veteran's only other medications beyond Triamcinolone were Motrin and Tylenol, indicating only periodic use of these oral and nasal medications.

Therefore, absent evidence of systemic therapy such as corticosteroids or immunosuppressive drugs for a duration of six weeks or more during a twelve month period, a rating in excess of 10 percent is not warranted.  In light of the objective findings from the January 2008 VA examination reflecting that approximately 13 percent of the Veteran's body was affected by his skin condition, the Board finds that the criteria for a 10 percent evaluation, but no higher, is warranted for the period prior to October 5, 2010.  

A 30 percent rating is warranted as of October 5, 2010

The Board finds that the evidence of record supports granting a rating of 30 percent effective on October 5, 2010, rather than the currently established effective date in September 2015.  Specifically, at the October 2010 VA examination, the examiner stated that approximately 30 percent of the Veteran's total body area and 10 percent of the exposed area was affected.  This was confirmed by the statements from the Veteran's private physician indicating that 40 percent of the Veteran's body was affected by his skin condition.  Thus, the 30 percent rating criteria were met at that time.

In order to warrant a higher 60 percent rating under Diagnostic Code 7806, the evidence must show that the skin condition affected more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 month period.  The medical evidence does not support a finding that more than 40 percent of the body is affected.  The Board has considered the Veteran's statements that more than 40 percent of his body is affected.  However, the medical evidence from both VA and private sources are consistent in their findings and are based on medical assessments.  The Veteran has not offered pictures or other evidence substantiating his lay statements.  Therefore, the Board finds that the objective medical evidence from VA and private physicians is more probative in this analysis.
As described above, the Board notes that the Veteran's use of topical, oral, or nasal medication does not warrant a higher rating.  However, Kenalog injections are noted in private treatment records from March and September 2015.  Although Kenalog injections are systemic therapy, the Veteran's use of such treatment was not frequent enough to approximate constant or near-constant administration.  There are only two instances of record.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath, 1 Vet. App. at 593.  For the reasons stated above, the Board finds that an initial rating of 10 percent, but no higher, prior to October 5, 2010 is warranted; a rating of 30 percent, but no higher, is warranted as of October 5, 2010.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  However, the preponderance of the evidence is against an initial rating in excess of 10 percent prior to October 5, 2010, or an increased rating in excess of 30 percent from October 5, 2010 onward. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim for an increased rating is denied.

The Veteran has not raised any other issues with respect to the increased rating claim for his skin conditions, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for eczema, prior to October 5, 2010, is denied.

Entitlement to a 30 percent rating (but no higher) for eczema is granted, effective October 5, 2010, subject to regulations applicable to the payment of monetary benefits.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


